Citation Nr: 1709076	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-27 082	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right (major) ring finger.

REPRESENTATION

Appellant (Veteran) represented by:  John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1990.

This matter comes before the Board via a February 2017 Order of the U.S. Court of Appeals for Veterans Claims (Court), granting a January 2017 Joint Motion for Remand (JMR) submitted by the Veteran's attorney and VA's Office of General Counsel (OGC), requesting that the Court set aside an April 27, 2016, vacatur order of the Board.


ORDER TO VACATE

The Board's April 27, 2016, order vacated a February 2016 Board decision to the extent that decision remanded the issue of entitlement to a rating in excess of 10 percent for residuals of a fracture of the right (major) ring finger to the RO for issuance of a Statement of the Case (SOC) under 38 C.F.R. § 19.9(c) (2016).  The Veteran appealed this vacate order to the Court, which was docketed under No. 16-1506.  There, the parties agreed to a JMR on the basis that the Board erred when it provided an inadequate statement of reasons and bases to support its determination that it had the authority to vacate its earlier decision.  JMR at 2.  For the reasons that follow, the Board concludes that the parties failed to bring pertinent and outcome determinative precedent to the attention of the Court, resulting in an unnecessary Order by that body.  As a result, the Board is not obligated to comply with the terms of the JMR.  The Board continues to conclude that a mistake of law in the February 2016 Board decision created a due process error for which vacatur was and is the only appropriate remedy.  The Board, again, vacates the February 2016 decision to the extent that decision remanded the issue of entitlement to a rating in excess of 10 percent for residuals of a fracture of the right (major) ring finger.

I. The Board's Vacate Orders are not Subject to Judicial Review

The JMR induced the Court to issue an Order ultra vires.  In general, the Court's jurisdiction requires that a final Board decision has been issued as to some matter in controversy.  38 U.S.C. § 7252; Bond v. Derwinski, 2 Vet.App. 376, 377 (1992) (per curiam order) ("When there is no case or controversy, or when a once live case or controversy becomes moot, the court lacks jurisdiction.").  The Board's orders to vacate its own decisions are not "decisions" of the Board within the meaning of 38 U.S.C. § 7104.  Under § 7104, decisions of the Board resolve "all questions in a matter...based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation."  Granting vacatur results in the nullification of a previous Board decision, but does not, in and of itself, comprise a new Board decision on the merits of the original claim.  See Harms v. Nicholson, 489 F.3d 1377, 1379 (Fed. Cir. 2007); see also Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000) (holding that "[a] 'decision' of the Board, for the purposes of the Veterans Court's jurisdiction under section 7252, is the decision with respect to the benefit sought by the veteran: those benefits are either granted..., or they are denied.").  The reason a vacate ruling is not a decision of the Board is because an order to vacate does not resolve "all questions in a matter."  Instead, it wipes away an erroneously issued decision, in full or in part.  

The Court has identified two exceptions to the final decision rubric: where the Board errs in refusing to address an appeal presented to it and where the Board errs in referring, rather than remanding, a claim to the RO.  Seri v. Nicholson, 21 Vet. App. 441, 443 (2007) (citing Mintz v. Brown, 6 Vet. App. 277, 281 (1994), Fenderson v. West, 12 Vet. App. 119, 132 (1999), and Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)).  As will be discussed at length below, the Board did not refuse to address an appeal presented to it; on the contrary, the Board issued a February 2010 decision on the precise issue in contention here.  Similarly, the Board did not refer a claim to the RO.  Neither exception to the final decision requirement applies in this case.  

In light of the foregoing, the Board concludes that the parties failed to bring outcome determinative precedent to the Court's attention in the January 2017 JMR.  

The Board anticipates that the Veteran will attempt to appeal this order much as he did the April 2016 order.  Neither the April 2016 vacate order nor this order is accompanied by a notice of appellate rights to the Veteran, based on the Board's assessment that the Board's own order to vacate is not a matter subject to appeal to the Court.  Should this matter be one within the Court's jurisdiction, the Board should issue appropriate notice of appellate rights in similar circumstances.  The Board welcomes the Court's review of its jurisdiction in this area as the Board's practice should be in conformity with the principles of due process.  

II. Compliance with the January 2017 JMR

Having made the determinations above, the extent to which the Board needs to comply with the January 2017 JMR terms is not clear.  For the reasons below, the Board concludes there is no legal obligation to comply with ultra vires Orders of the Court.  

A Court Order granting a JMR confers a right to compliance with the remand orders.  Forcier v. Nicholson, 19 Vet. App. 414, 425-26 (2007); see Stegall v. West, 11 Vet. App. 268, 271 (1998).  Yet, the Board's obligations to comply with a JMR which violates applicable precedent, as discussed above, should not be assumed.  See generally Butts v. McDonald, 28 Vet. App. 74 (2016) (en banc) (admonishing the Board for adhering to "obviously wrong" precedent).  

The January 2017 JMR identifies three actions the Board must take.  The Veteran's attorney and VA's OGC agreed that the Board had failed in its obligation to support its decision adequately with reasons and bases, citing to the Board's enabling statute, 38 U.S.C. § 7104, and case law interpreting the reasons and bases requirement, including Reyes v. Nicholson, 21 Vet. App. 370, 377 (2007), Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990), and Roper v. Nicholson, 20 Vet. App. 173, 181-82 (2006).  JMR at 2-3.  The parties noted that deficiencies in the Board's analysis under the reasons and bases requirement preclude effective judicial review, citing Simington v. West, 11 Vet. App. 41, 45 (1998).  The January 2017 JMR included two additional requirements in a concluding paragraph stating, 

On remand, Appellant is entitled to submit additional evidence and argument, Kutscherousky v. West, 12 Vet.App. 369, 372 (1999) (per curiam order), and VA is obligated to conduct a critical examination of the justification for the decision, Fletcher v. Derwinski, 1 Vet.App. 394, 397 (1991). In any subsequent decision, the Board must set forth adequate reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record. See 38 U.S.C. § 7104(d)(1); Gilbert, 1 Vet.App. 49. Further, the Board shall obtain copies of Appellant's brief, the Court's Order, and this motion, and incorporate them into Appellant's claims folder for appropriate consideration in subsequent decisions on this claim.

JMR at 4.

The citations are inapplicable to the instant proceedings because, as discussed above, a vacate order of the Board is not a "decision" for the purposes of 38 U.S.C. § 7104; the reasons and bases requirement from 38 U.S.C. § 7104 is inapplicable to such an order.  The JMR was incorrect as a matter of law in attempting to impose such a requirement on the Board.  The Board will provide a more extensive discussion of the intersection of due process, vacatur, and the Board's Rules of Practice below and the appellant's brief, the JMR, and the Court Order have been associated with the Veteran's claims file in the usual course of business.  

The Board will not, however, delay the issuance of this order to provide the Veteran or his representative to submit additional evidence or argument.  Under Rule 1304, the Board issues a letter informing an appellant of the docketing of an appeal at the Board and providing 90 days to submit additional argument and evidence.  38 C.F.R. § 20.1304(a) (2016).  In Kutscherousky v. West, the Court held that the Board may not issue a decision in a matter remanded by the Court unless that letter had issued and the 90 days elapsed.  12 Vet. App. 369, 372 (1999) (per curiam order).  Failure to provide the notice letter to the Veteran and his representative may create prejudicial error.  In Carter v. McDonald, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) could not conclude that a mailing error of the notice letter to the appellant's representative was harmless given a lack of foundation in the record that the representative would not have submitted additional evidence or argument with the 90 day period.  794 F.3d 1342, 1347 (2015).  Here, the outcome of this order is entirely driven by undisputable facts and the application of law to those facts.  There is no amount of evidence or argument which could be submitted which could alter the outcome.  The Board is not required to follow procedure blindly with no benefit flowing to an appellant.  Cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994) (holding that where the law and not evidence is dispositive, the claim should be denied or the appeal terminated because of lack of legal merit or legal entitlement under the law).  

III. Error in the February 2016 Board Decision

Turning to the February 2016 Board decision, the Board made a mistaken finding regarding the law of the case.  The law of the case demonstrates that the February 2016 remand of the increased rating issue was incorrect as a matter of law and that a purported July 2010 NOD should have been, and ultimately was, taken as a motion for reconsideration of the February 2010 Board decision.

The Veteran has been pursuing claims before VA for many years.  During the course of many claims and appeals, he has been represented by his present attorney.  A July 2004 rating decision denied an increased rating for the right ring finger disability.  The Veteran, through his present attorney, filed an NOD in October 2004.  In January 2006, the RO issued a Statement of the Case, including that issue, to the Veteran and his present attorney, and later that month, the attorney, submitted a VA Form 9 concerning, among other issues, "[e]valuation of fracture, distal phalanx, and right ring finger."  This form was stamped as received by VA February 2, 2006.  

The Veteran's appeal as to the right ring finger was certified to the Board.  In April 2008, the Board issued a decision, which in pertinent part, remanded the right ring finger issue for additional development.  The Veteran and his attorney were sent copies of this decision.  The Veteran appealed other matters decided in the April 2008 decision to the Court through his present attorney.  The Court docketed that appeal under 08-2313.  

In February 2010, the matter of entitlement to a compensable rating for residuals of a fracture of the right (major) ring finger returned from remand to the Board.  On February 3, 2010, the Board issued a decision which, in pertinent part, granted entitlement to a 10 percent rating for that disability.  Indeed, on page 2, the Board stated that the matter of the rating for the right ring finger was on appeal from a July 2004 rating decision which continued a noncompensable rating.  The remainder of the decision regarding the rating for the right ring finger pertains solely to the matter of the disability rating, not service connection.  Moreover, the extensive reasons and bases culminate in an order granting a 10 percent rating, but no higher, for the right ring finger disability:  

Entitlement to a compensable evaluation of 10 percent for fracture of the distal phalanx of the right ring finger is granted from December 22, 2003, subject to the governing law and regulations pertaining to the payment of monetary benefits.

Board decision at 13.  The Board notes that the Veteran's attorney was mailed a copy of the February 3, 2010, decision, that mailing was not returned as undeliverable and that the attorney continues to use the same mailing address today. 

The RO implemented the February 2010 Board decision in a March 2010 rating decision.  The notification letter included a VA Form 4107, an explanation of the appellate rights following a rating decision.  

In July 2010, the Veteran's attorney filed what he purported to be a NOD with the March 2010 rating decision.  On it, he included statement that the Veteran wanted "to appeal this decision regarding the following issues: 1. Evaluation of fracture, distal phalanx, right ring finger (major), which is currently 0 percent disabling, is increased to 10 percent effective December 22, 2003."  

The RO responded with a July 19, 2010, letter, stating that the July 2010 NOD was not valid because the March 2010 rating decision was an implementation of the Board's February 2010 decision.  The RO indicated that its determination regarding the validity of the NOD was appealable and provided another VA Form 4107 providing instructions should the Veteran want to appeal this decision.  The Board notes that letter claimed that the submission would be forwarded to the Board, but there is no indication in the record that was.  

The Veteran, through his present attorney, filed a January 2011 request for issuance of an SOC, noting the issues identically as in the July 2010 letter.  

The RO responded with a January 2011 letter to the Veteran and his attorney stating again that the NOD was not valid, again providing notice of the Veteran's appellate rights.  Thereafter, the Veteran's attorney appears to have lost sight of the issue, submitting additional evidence and argument pertaining to a low back disability rating following a May 2011 rating decision granting entitlement to service connection for that disability.  The Board notes that the record for the year following the RO's July 2010 letter does not reflect any submissions of additional evidence.  

In February 2016, the Veteran's case was again before the Board.  At that time, the Board misstated the nature of the issue decided in February 2010, specifically misidentifying the issue as service connection rather than increased rating.  Based on this mistaken assumption, the Board remanded the increased rating issue for a SOC. 

The Board has reviewed the September 2016 Appellant's Brief filed by at the Court and must comment on the material misstatements of fact therein.  On page 2, the Brief states that the Board remanded the right ring finger claim in February 2010 for issuance of a SOC, citing the Record Before the Agency (RBA) at pages 546-64.  As the Board does not use the RBA, it cannot determine if the Veteran's attorney is simply confusing the February 2016 decision for the February 2010 decision.  

Moreover, the Veteran asserted that his "challenge to the 10 percent rating - and claim for an earlier effective date up to one year earlier in time than the December 22, 2003[,] effective date of [the] increased rating - was again presented to the Board for its consideration in February 2016."  Brief at 3.  That issue was not "presented to the Board."  Instead, the RO recertified only the issue of entitlement to an initial disability rating in excess of 20 percent for lumbar spine strain.  The Veteran's attorney did not pursue the issues of an increased rating for the right ring finger disability or entitlement to an earlier effective date for the 10 percent rating.  The record does not reflect any related submissions between January 2011 and February 2016.  

The Board must also consider the nature of the Veteran's representation.  Cf. Cogburn v. Shinseki, 24 Vet. App. 205, 213 (2010) (holding that representation by an attorney is a consideration in considering the duty to read pleadings sympathetically).  As stated, the Veteran has been represented by his present attorney since before the filing of the October 2004 NOD.  The Veteran's attorney stopped making filings on the right finger disability after 2011, pursuing other matters instead.  Indeed, the attorney has only resumed this course once the February 2016 Board decision erroneously remanded the increased rating issue.  In addition, because an attorney has a duty to provide competent representation to the client, including "the legal knowledge, skill, thoroughness and preparation reasonably necessary for the representation," the attorney must advise the appellant of any claim adjudicated or unadjudicated in a regional office decision, and the possible consequences of not directly addressing the claim at the time of the original rating action.  See Cogburn, 24 Vet. App. at 213 (citing Model Rule of Prof'l Conduct R. 1.1 (2007)).  It may be that the Veteran, with the advice of his attorney, simply chose not to pursue the RO's July 2010 NOD ruling.  

At this juncture, the Board encounters another question of law for which there is no immediately applicable precedent.  Generally, where a timely NOD is received and no SOC has been issued, the Board has limited jurisdiction to remand for SOC issuance.  Manlincon, 12 Vet. App. at 240-41; 38 C.F.R. § 19.9(c).  However, whether a submission is a valid NOD has been a separately appealable issue for decades.  See Marsh v. West, 11 Vet. App. 468 (1998); 38 C.F.R. § 20.101(c)(2016).  Where, as here, the RO has ruled that a submission does not constitute an adequate NOD, the Veteran is obligated to pursue an appeal of that determination.  Finality may attach to that determination as with any other adverse determination.  The Court has not confronted the interaction of these rules.  See, e.g., Young v. Shinseki, 25 Vet. App. 201, 203-04 (2012) (discussing the Court's jurisdiction over the Board's referral vs. remand determinations); .  In an effort to give effect to both regulations, the Board concludes the most harmonious reading of the scheme limits the Manlincon rule to those situations of a "missed" NOD, one which the RO has not made an adequacy or timeliness determination under 38 C.F.R. § 20.101(c).  Otherwise, the RO's recognized authority to rule on the adequacy of NOD's would be read out of the regulation.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 57-58 (2006) (once the Secretary has made a finding of fact, a later decision reconsidering that finding outside certain circumstances (e.g., outside the context of CUE or reconsideration by the Board Chairman) is ultra vires and must be set aside).

As to the matter of entitlement to an effective date earlier than that assigned for the 10 percent rating for the right ring finger disability, the February 2016 Board decision did not attempt to remand that component of the February 2010 Board order.  This order is confined to correcting the error in the February 2016 Board decision.  

As discussed in the April 2016 vacate order, because the Board had already ruled on the increased rating appeal, a subsequent NOD should not have been accepted as valid under Manlincon.  Instead, this expression of disagreement should have been forwarded to the Board's Chairman to determine whether it was a motion for reconsideration and, if so, whether reconsideration was warranted.  Ratliff v. Shinseki, 26 Vet. App. 356, 360 (2013).  The Chairman's delegate, a Deputy Vice Chairman of the Board, ruled that reconsideration of the February 2010 decision was not warranted in a November 29, 2016, letter to the Veteran and his attorney.  

The September 2016 Appellant's Brief attempts to argue that the Board provided inadequate reasons and bases for concluding the July 2010 document was a motion for reconsideration rather than an NOD, that it lacked jurisdiction to enter the February 2016 remand of the right ring finger rating issue, that it had authority to vacate the February 2016 remand, and that it prejudiced the Veteran.  Brief at 6-10.  However, the Appellant's Brief so fundamentally misunderstands the record that the Board cannot reasonably engage the specific arguments as they have no relation to the facts of the case.  The Veteran's arguments hinge on an untenable factual premise, that the February 2010 Board decision remanded the right ring finger disability issue, which renders the remaining arguments moot.  

The Board turns, finally, to the selection of the mode of the corrective action in this circumstance.

IV. Propriety of Vacatur

The Board possesses five methods by which to correct error: reconsideration, revision based on clear and unmistakable error (CUE), corrected orders, supplemental decisions, and vacatur.  38 C.F.R. §§ 20.904, 20.1000-1001, 20.1102, 20.1400-1411 (2016); BVA Directive 8430, Policy 15.  Of these five, only vacatur is appropriate in this situation.  

Neither reconsideration nor revision based on CUE of the February 2016 remand is appropriate because both require review of a Board decision.  38 C.F.R. §§ 20.1000-1001, 20.1400-1411.  Even if the February 2016 Board decision had correctly remanded the increased rating issue for a SOC, the Board did not issue a decision as to that issue.  Thus, neither method is appropriate to correct the error in this case.  

A corrected order may be issued to correct "harmless error."  38 C.F.R. § 20.1102.  In general, "harmless errors" mean non-substantive legal error.  Because the mistake in the February 2016 decision failed to afford appropriate relief under Ratliff, the Board cannot conclude that the mistake was non-substantive, and therefore harmless.  Quite the contrary, failure to provide appropriate relief is quintessentially a harmful error.

A supplemental decision, remand, or order may be used for correcting an obvious error consisting of the inadvertent failure to address an issue within the Board's jurisdiction in a prior decision, remand, or order.  BVA Directive 8430, Policy 15(b)(3); cf. Ingram v. Nicholson, 21 Vet. App. 232, 242 (2007) (claims which are not adjudicated remain pending until adjudicated).  The February 2016 inclusion of an erroneous remand does not constitute failure to address an issue within the Board's jurisdiction, but was instead an erroneous assumption of limited jurisdiction.  

The remaining avenue of correction is vacatur.  The Board may vacate an appellate decision at any time when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  As was discussed in the April 2016 vacate order, the correct action by the Board was to take the purported NOD as a potential motion for reconsideration and submit it to the Chairman for a ruling.  The Veteran was denied due process by the act of remanding.  Thus, vacatur is the only possible remedy for a Board error in which the incorrect procedure is applied.  

Accordingly, the February 3, 2016, Board decision is vacated to the extent it addressed the issue of entitlement to a rating in excess of 10 percent for residuals of a fracture of the right (major) ring finger.



	                        ____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

